Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAIL ACTION
This office action is in response to an amendments filed 02/25/2021 in which claims 1-10 are pending ready for examination.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses A gas concentration measuring device comprising a light source for emitting light into a chamber of the gas concentration measuring device; a controller for rotating the third reflection unit within a predetermined driving range from when the light is emitted by the light source into the chamber of the gas concentration measuring device to when the light reflected from the third reflector is outputted to the light detector, wherein the controller is configured to change, by a rotation of the third reflector, an optical path of the light emitted from the light source, such that the light refracted by the incident refractor is directed to the third reflector to be reflected thereby and then directed to the second reflector, the light reflected from the second reflector is directed back to the third 
The closest prior art, Izumi et al (US 4,441,815 A1) discloses Izumi discloses a gas concentration measuring device comprising a light source unit for emitting light into the gas concentration measuring device; 
an incident unit for refracting the light emitted from the light source unit; 
a first reflection unit and a second reflection unit for reflecting incident light; 
a rotatable third reflection unit; and 
a light receiving unit for measuring the quantity of incident light, wherein the light incident from the incident unit is reflected between the first reflection unit and the second reflection unit through the third reflection unit, and is incident on the light receiving unit because an optical path of the light is changed due to the rotation of the third reflection unit. Izumi does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-10 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 02/25/2021, with respect to claims 1-10 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejections of claims 1-10 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886